First of all, I have great pleasure in congratulating you. Sir, 
and your country, Bulgaria, on your election as President of the General 
Assembly. I should also like to express Italy's satisfaction, and my own, at 
seeing here present the delegations of the new States admitted to our 
Organization during the past year: Armenia, Azerbaijan, Bosnia and 
Herzegovina, Croatia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Slovenia, 
Tajikistan, Turkmenistan and Uzbekistan. May I be permitted to extend a 
particularly warm welcome to the delegation of San Marino, a State with which 
Italy has close ties of very long standing. 
I should particularly like to express my Government's most sincere 
appreciation to the Secretary-General, Mr. Boutros Boutros-Ghali, who is 
giving the United Nations the benefit of his wealth of experience in political 
affairs and diplomacy. Even in his first year he has already worked 
tirelessly and constructively to apply the principles which we all support and 
which are enshrined in the Charter of the United Nations. 
The points I am about to make follow on the comments, which Italy fully 
endorses, made by the Foreign Secretary of the United Kingdom, the current 
President of the European Community. 

Since the historic events of 1989, no General Assembly session has been 
held, or will be held in the near future, against the same international 
background as the session of the previous year. Since the demise of 
bipolarism, international society has become subject to processes of 
reaggregation which are made more laborious and arduous by an array of 
historical, cultural, ethnic, religious and nationalistic factors. There are 
certain groups that, wishing to assert their own specificity, are not content 
to be recognized and safeguarded within the State framework to which they 
belong, but seek to express their own identity in the form of statehood. 
In the East, what was once a monolithic structure has been falling apart, 
and, in some cases, is being fragmented into a multiplicity of separate 
entities, each demanding to translate its own history, culture and national 
identity into an international personality. In the process, they are 
resorting to all available means, including conflict and violence. 
The obstacles preventing the restoration of equilibrium are not really 
new: they derive from factors that have long been chafing under the heavy yoke 
of dictatorship. Constrained in ideological straitjackets, they have been 
unable to engage in an open dialectic. Denied all opportunities for natural 
development, they have maintained the potential for confrontation and conflict. 

With the fall of ideologies and the break-up of the Soviet empire, 
the nightmare of a nuclear holocaust has receded. But while the spectre 
of a world war has been banished, we are still seeing a proliferation of 
local wars. These and the manifold antagonisms underlying them now pose a 
new threat, particularly in geographical areas that have regained their 
freedom but find it marred by violence and conflict and are unable to 
build a new structure based on tolerance and peace. 
There are therefore hotbeds of war, signs of revolt and unresolved 
conflicts in areas formerly belonging to the Soviet empire, which is now 
divided into a number of republics united only by tenuous economic 
relations and very fragile political ties. 
In Central Europe, ancient nations which have graduated from limited 
to full sovereignty are endeavouring to become pluralistic democracies 
with a market economy.. They, too, are having their share of problems. 
And how can we forget the war raging in the very heart of Europe 
the most complex, dangerous and tragic of all these conflicts and the one 
thus far untouched by all international appeals? In the territory of the 
former Yugoslavia, and particularly in Bosnia and Herzegovina, bloodshed 
and strife are accompanied by violations of the dignity of the human 
person. After the horrors of the Second World War, we had all hoped never 
again to witness acts of discrimination and violence against those 
belonging to a different ethnic group. 
What gives.us cause for pessimism is the fact that after the London 
Conference a new and original experiment, which brought together round 

the conference table the United Nations, represented by its 
Secretary-General, the 12 members of the European Community, the members 
of the United Nations Security Council, and representatives of Serbia and 
Montenegro, Croatia, Slovenia, Bosnia and Herzegovina, and Macedonia, and 
after clear commitments were entered into and undertakings were even 
signed on such matters as cessation of the violence, control over heavy 
weapons, the cessation of "ethnic cleansing" and the closure of 
concentration camps, nothing I say nothing - has been done apart from 
some occasional checks on heavy weapons. 
In spite of the assurances and undertakings given by Prime Minister 
Panic, which we consider sincere and deserving of support, shooting 
continues in the towns and in the mountains, and planes are being shot 
down, as in the case of an Italian aircraft carrying relief supplies. 
Four airmen died in that incident, and three French soldiers belonging to 
the United Nations Protection Force have been killed. Many other lives 
have been lost. A miserable winter lies ahead and people will suffer from 
hunger, cold and disease. It is now too dangerous to provide humanitarian 
assistance, and the threatened sanctions are not entirely watertight. 
Can the international community and its institutions permit this 
ongoing tragedy to persist in spite of the solemn promises and pledges 
made at high-level peace conferences? Can the perpetrators of heinous and 
odious crimes be allowed to escape international judgement, also at the 
legal level? This question must be answered by those whose duty it is to 
do so, including myself, in the appropriate forums. 
 
However, going beyond politics, I should like to reiterate an appeal 
voiced by one of the greatest writers of this century: 
"What we need today is a 'militant' humanism imbued with the 
conviction that the principles of liberty, tolerance and doubt must 
not be exploited or defeated by a fanaticism that knows no doubts. 
If European humanism has lost its robust capacity to review its 
ideas it will end in ruin, and we will have a Europe whose name is 
no more than a geographical term." 
In the third world, too, the end of bipolarism has eliminated for 
many States the need to "belong" and to heed the dictates of a particular 
bloc, even in a non-aligned context. Crises exist also in this area, as 
in the case of Somalia, Iraq and Mozambique, although we hope to see this 
latter crisis resolved, also as a result of Italy's mediation efforts. 
At this point we should ask ourselves a question: Now that the gulf 
between East and West has been bridged, are we not about to face a rift 
between North and South? We must counter this danger and reactivate the 
dialogue in all possible forums and translate the concept of assistance 
into a living reality. We should also oppose methods and procedures that 
use development cooperation to help the economic agents of donor 
countries; work on the basis of established programmes; ensure that 
assistance is not wrongfully diverted both in the countries of origin and 
in those of destination; and reorganize and coordinate the various sources 
of financing. Italy realizes that it has not yet reached, owing to its 
financial imbalances, the generous development assistance targets it had 

set for itself. A reorganization of the country's financial structures 
will also facilitate a renewed effort to fulfil this pledge. 

Now that the Rio Conference has been held, international cooperation will 
have to reconcile the needs of development with the equally pressing need to 
protect the environment. Italy, which supports the establishment of the 
United Nations Commission for Sustainable Development, undertakes to implement 
the Rio recommendations in an effort involving governments as well as 
non-governmental organizations. 
Chile's proposal for a world social conference, which Italy warmly 
supports, opens up yet another important field of endeavour for the United 
Nations. 
In surveying this new international scene, we have no reason to lament or 
regret the passing of the bipolar structure of the world. We cannot forget 
that we paid for the containment of a global threat with a peace guaranteed by 
the menace of nuclear war, by the denial of freedom to millions of human 
beings, by violations of the fundamental rights of man and by the inaction of 
a society that destroyed resources, stunted the growth of its own leadership 
and is now posing the same old problems in a more acute form. 
The ideological confrontation has ended with the downfall of the largest 
ideological system in our history, the communist system, but now that this 
ideology has collapsed, problems have remained in individual nations and in 
the world as a whole. The names of these problems are hunger, disease, 
environmental degradation and political instability. It would indeed be an 
irreversible defeat for mankind were the world of affluence, production and 
consumption of our generation to confuse the downfall of ideologies with the 
collapse of all values and if it were to forget that in every national 
society, and particularly in relations between the industrialized world and 

the developing countries, the two concepts of solidarity and interdependence 
need to be translated into political action. 
An example of this need is provided by the problem of Somalia. This 
country tragically illustrates the total detachment and lack of concern shown 
by the affluent societies towards countries plagued by poverty and disease, 
but the fate of this country also exemplifies the harm caused to people by 
prolonged power struggles that are never resolved. The country is divided in 
half. The capital, Mogadishu, is also divided, and like other population 
centres lacks essential services. The people are suffering from malnutrition 
and their health is in jeopardy. Armed youths, some no older than 14, are 
defending the territory by violent means. They do not attend school because 
they are unable to do so. We must gratefully acknowledge the initiative taken 
by the United Nations and its Secretary-General in sending a Special 
Representative, Ambassador Sahnoun, who is doing outstanding work in the field 
of humanitarian assistance and in the service of peace. 
I myself paid a two-day visit to the capital and parts of the interior. 
I found assistance facilities deplorable, and I spoke individually with the 
persons who have the power to make war or peace in an effort to promote peace 
initiatives. Anyone, regardless of region or religious affiliation, who is 
able to assist in the peace process must do so, because Somalia needs 
guidance, partners and, in short, a government. We must therefore give urgent 
attention to the need for an international initiative involving organizations 
and countries able to contribute to the pacification and reconstruction of 
Somalia, with the active participation of the United Nations. 
At this point, I should like to emphasize one of the most delicate and 
problematical, but also most promising points of contact between North and 

South, namely, the Mediterranean. Italy is currently following, in a spirit 
of optimism and active support, the promising developments in the peace 
process designed to end the Arab-Israeli conflict and provide a solution to 
the Palestinian question. Italy is aware that this hoped-for solution should 
also lead to the removal of a burden that has jeopardized the prospects for 
promoting a climate of peace and collaboration in the Mediterranean. Our 
expectations, which, we believe, are shared by the entire international 
community, thus extend beyond the vital objective of achieving mutual 
acceptance between all the peoples of the Middle East and look forward to a 
future characterized by sincere commitment to the process of dialogue and 
cooperation in the economic as well as in other fields in order to build peace. 
In trying today to identify possible means of reconstituting the 
international order, we find that regional groupings can play a unifying role, 
whether they follow the path of integration or confine themselves to close 
cooperation in the economic field, in foreign policy or in security matters.* 
In Western Europe, we have built and tested structures that have brought 
about a phenomenon quite different from the situation now prevailing in the 
troubled Eastern part of the continent. 

The need to defend democracy, the vast scope of economic development, 
spurred by technological progress, and the necessity of preserving the values 
of European culture and history, so that Europe can again play a major role in 
international society have led us to attach less importance to the theory and 
practice that nations must necessarily take the form of States. They 
phenomena have shown us that large areas of State sovereignty can be 
administered jointly in a supranational context and that such a link can also 
make war impossible. The process is certainly not an easy one, because it 
must be achieved through consensus and because obstacles, as we have seen in 
the last few days, crop up at every turn. 
European integration has repeatedly proved capable of overcoming the 
difficulties it has encountered. It is a mistake to speak, as some have done 
recently, of delays or setbacks in the process of further integration 
established at Maastricht. At their meeting held here in New York, the 
Foreign Ministers of the Community took note of the positive outcome of the 
French referendum and reaffirmed their determination to ratify the Treaty 
within the time stipulated without renegotiating it. 
The phenomenon of European integration can be seen as an attractive 
example and also as a factor for re-aggregation and stability in Central and 
Eastern Europe. In this context, the Commonwealth of Independent States could 
be a stabilizing element in so far as it can offer its former components valid 
prospects for association. 
A significant link between various components of the European continent 
is provided by the Central European Initiative, which Italy continues to 
support. 
In the North Atlantic Treaty Organization (NATO), nations both large and 
small have gained the conviction that war can never again be a means of 

solving problems between them. That alliance has now formed an association in 
the framework of the North Atlantic Council with countries that were formerly 
its adversaries. 
Since Helsinki II, the Conference on Security and Cooperation in Europe 
(CSCE) has been setting up institutional machinery to assist it in better 
performing its tasks. 
Examples of integration are to be found not only in Europe but on every 
continent, and they encompass a variety of forms, ranging from the more tried 
and tested institutions, such as the Andean Pact and the Association of 
South-East Asian Nations (ASEAN), to more recent initiatives, such as the 
common market of four South American countries (MERCOSUR), or completely new 
developments, such as the North American Free Trade Agreement (NAFTA). Also 
very important are the new forms of cooperation in certain specific and highly 
sensitive areas, such as the nuclear sector. The recent agreement between 
Argentina and Brazil would appear to be very promising. 
The formation of regional associations is a course worth pursuing and an 
effective means of strengthening international society. The United Nations 
might find this a useful means of consolidating the peace. 
The problems in whose solution the United Nations will increasingly be 
involved deal not only with relations between States but also with their 
internal structure and their components in terms of minorities and ethnic 
groups. Italy does not have an answer, but it does have concrete experience 
to contribute to the international community: the solution to the Alto Adige 
problem. That dispute between Italy and Austria, which was brought before the 
United Nations in the period 1960-1961, was officially brought to a conclusion 
last June. That conclusion came as a result of a lengthy process involving 
the elaboration and application at the national level of a package of measures 

adopted by Italy in consultation with the representatives of the 
German-speaking population of Alto Adige. Those measures cover all aspects of 
civilian life and provide one of the most progressive examples of minority 
protection in Europe. 
We feel that the settlement of that issue proves that autonomy, when 
adequately guaranteed by domestic legal provisions, serves to strengthen 
rather than weaken harmony in a national setting, while also promoting 
good-neighbourly relations and international cooperation across borders. 
There is no doubt that in the changed conditions in which we are living 
the United Nations will have greater responsibility and will therefore need 
greater authority and more effective means of performing its mission; hence 
the discussions concerning a "new United Nations", that is, an Organization 
capable of moving in new directions to satisfy the widely felt need for some 
kind of world order or government. 
It is the members of the Assembly that, in conformity with the Charter 
and in fulfilment of the obligations deriving from it, must assume the status 
and responsibility not only of peace-loving countries, but also of States that 
renounce the use of force as a means of settling international disputes and 
consider the protection of human rights to be an inescapable duty. 

We welcome the appearance of a new and compelling document which should 
serve as a basis for discussion in the Organization. I am referring once 
again to "An Agenda for Peace", the Secretary-General's report on preventive 
diplomacy, peacemaking and peace-keeping. Preventive diplomacy should be a 
means of defusing potential conflicts before they reach the critical threshold 
of a confrontation. 
This preventive approach calls also for prompt steps to guarantee 
through mechanisms contemplated in General Assembly resolution 46/36 L the 
transparency of international arms transfers and of their production. The 
same applies to the convention banning chemical weapons, which has finally 
been submitted to the Assembly for approval and which will institute a global 
monitoring system with unprecedented powers of on-site verification. 
Peace-keeping must now be approached and applied today in innovative ways 
so as to make more effective the linkage between action to prevent a 
sharpening of armed conflict and the search for negotiated solutions. 
It is also worth giving in-depth consideration to the possibility of 
using "peace-enforcement" units, not just to perform the tasks of traditional 
peace-keeping forces, in other words to intervene where a cease-fire exists, 
but in order to restore and maintain it. 
Lastly, a new need arises from the existing conflicts, the need to 
supplement peace-keeping and peacemaking instruments by providing adequate 
military protection for humanitarian assistance efforts. 
In order to cope with all these requirements we will need adequate 
structures and resources. Also, Italy along the lines here illustrated by 
the French Foreign Minister is prepared to give its own concrete 
contribution, as it has proved with its recent offer of men and equipment 
formulated in the framework of the Yugoslav crisis. 

The situation of former Yugoslavia also highlights the importance of the 
regional dimension in pursuing "An Agenda for Peace". It now seems that the 
option of a regional solution for regional conflicts as provided in the 
Charter could be effectively applied in a variety of ways in a kind of 
variable geometry of peace. An important example is the format of the London 
Conference, which I have already mentioned. Here the regional dimension is 
not an alternative to United Nations involvement; it also operates on the 
basis of a creative formula for the sharing of responsibilities. 
The United Nations system in any case seems destined increasingly to rely 
in practice on regional organizations - ranging from the Organization of 
American States (OAS) to the Organization of African Unity (OAU) and the 
Conference on Security and Co-operation in Europe (CSCE) and communities, 
alliances or unions of States, as is the case for the European Community, the 
Western European Union and the North Atlantic Treaty Organization (NATO) in 
the Yugoslav situation. 
Important new developments compel us also to rethink the limitations on 
the application of certain traditional concepts and principles underlying 
international relations. To rethink certainly does not mean to reject. It 
means avoiding all rigid and absolute definitions and interpreting principles 
in such a way as to preclude unbalanced applications that are bound to be in 
conflict. 
We may note, for example, that at the urging of a collective conscience 
that now knows no boundaries the principle of non-interference in the domestic 
affairs of States is being increasingly reviewed in the light of the grave 
dangers threatening the survival of entire population groups. It is also 
clear that if every ethnic, religious or language group were to claim its own 
State there would be endless fragmentation and, consequently, instability. 

From the discussions held during the first few days of the session it is 
becoming increasingly clear that all Members of the Organization agree in 
their evaluation of the central role regained by the United Nations. We all 
seem to realize that this strengthening of the United Nations will require not 
only the assignment of new roles but also the provision of adequate powers and 
resources. The alternative would be the anti-historical reconstitution of an 
oligarchy made up of those countries having the greatest capacity for 
unilaterally assuming the role of guarantors of international legality. 
We must protect the United Nations new capacity for action with greater 
vigilance and a keen sense of responsibility without becoming entrenched in 
positions that would preclude future institutional development. 
Italy, along other countries, has already stated that the question of 
revising certain parts of the Charter relating to matters such as the 
composition of the Security Council must be adequately debated. We still 
believe that the Council could be made more authoritative and representative 
by increasing the number of temporary and permanent members, choosing the 
latter on the basis of objective criteria. 
Italy will also assert its aspiration for a more adequate representation 
in the Security Council at that moment, unless institutional developments in 
the European Union will not allow at a certain stage the institution of a 
European seat in the Security Council. 
I should like to conclude by observing that the United Nations has the 
main responsibility for handling the difficult yet exciting international 
developments we are now witnessing. It will do so with tools of crisis 
management that are suitable to the world of today, a world in which it is 

becoming increasingly necessary to accept limitations in the area of national 
sovereignty, guaranteed by the objectivity of a supranational collective 
system, by using political instruments and procedures wherever possible, or by 
applying coercive measures if they are needed. 
 
What needs to be preserved are the aims of the Charter, which continue to 
be not only valid but indeed essential. But in a world that is now quite 
different from the world of 1945, the transformation of which began to 
accelerate in 1989, it would be unthinkable to suggest that we should avoid 
taking speedy and courageous action to devise new instruments, change our 
thinking and review the powers and composition of United Nations organs. Only 
by maintaining a fruitful polarity between permanent goals and new 
instruments, to which we must all contribute, will we be able to meet the 
challenges of our times. 
